DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-6 and 8-20 are objected to because of the following informalities:  
-Claims 2-6, 8-11, and 13-20: please change the capitalization of the preambles from “The fluid delivery system of Claim X” to “The fluid delivery system of claim X”
-Claim 5, line 2: please correct “the fluid flow path” to “the flow path”
-Claim 11, line 3: please correct “the substance delivery system” to “the fluid delivery system”
-Claim 12, line 7: please correct “transduce thermal” to “transduce the thermal”
-Claim 13, lines 2-3: please correct “the drug delivery system” to “the fluid delivery system”
-Claim 17, lines 2-3: please correct “the flow” to “a flow”
-Claim 20, line 3: please correct “the flow control system” to “the fluid delivery system”
-Claim 20, line 4: please correct “a signal” to “the electrical signal”
-Claim 20, line 5: please correct “the signal” to “the electrical signal”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “at a second location of a flow path of a fluid substance”.  It is unclear whether this is the same flow path and the same fluid substance as previously introduced in claim 1 or whether this limitation is introducing a new flow path and a new fluid substance.  For examination purposes, the Examiner interprets that the flow path and the fluid substance in claim 4 are intended to refer to the flow path and the fluid substance as previously introduced in claim 1.
Claim 5 is rejected due to its dependency on rejected claim 4.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saul et al. (US 2017/0021145 A1).
Regarding claim 1, Saul discloses a fluid delivery system to deliver a biocompatible fluid (see Figs. 23A-B) comprising:
a valve (valve 2300) positioned at a first location (location shown in Figs. 23A-B) of a flow path of a fluid substance (see annotated Figs. 23A-B below), the valve (valve 2300) including an actuator (electro osmotic pump 2335) comprising a deformable chamber (left compliant chamber 2328 in Figs. 23A-B) and a gate (see annotated Figs. 23A-B below) in the flow path of the fluid substance (see annotated Figs. 23A-B below),
wherein the gate (see annotated Figs. 23A-B below) is configured to open in response to deformation of the deformable chamber (left compliant chamber 2328 in Figs. 23A-B) so as to allow the fluid substance to flow in the flow path (see par. [0085]).

    PNG
    media_image1.png
    277
    532
    media_image1.png
    Greyscale


Regarding claim 2, Saul discloses the fluid delivery system of claim 1, wherein the actuator (electro osmotic pump 2335) comprises an electroosmotic (EO) pump (see par. [0085]).

Regarding claim 3, Saul discloses the fluid delivery system of claim 1, wherein the EO pump (electro osmotic pump 2335) comprises a second deformable chamber (right compliant chamber 2328 in Figs. 23A-B), a porous electrode (electrode portion of electro osmotic pump 2335) positioned between the deformable chamber (left compliant chamber 2328 in Figs. 23A-B) and the second chamber (right compliant chamber 2328 in Figs. 23A-B), a porous membrane (diaphragm or membrane, see par. [0085]) positioned between the deformable chamber (left compliant chamber 2328 in Figs. 23A-B) and the second chamber (right compliant chamber 2328 in Figs. 23A-B), the deformable chamber (left compliant chamber 2328 in Figs. 23A-B) and the second deformable chamber (right compliant chamber 2328 in Figs. 23A-B) being in fluid communication (see Figs. 23A-B, par. [0085]).

Regarding claim 6, Saul discloses the fluid delivery system of claim 1, further comprising a controller in electrical communication with the valve (valve 2300), the controller configured to control operation of the flow control system (see par. [0098] and [0101]).

Claims 7, 10-14, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caffey et al. (US 2011/0060280 A1).
Regarding claim 7, Caffey discloses a fluid delivery system to deliver a biocompatible fluid (see Figs. 3-4) comprising: 
a flow meter (sensor 115) positioned in a fluid flow path (cannula 112) (see par. [0034]);
a valve (check valve 113) positioned in the fluid flow path (cannula 112) (see par. [0033]), the valve (check valve 113) including an actuator (opening/closing mechanism of check valve 113) comprising a deformable chamber (space of cannula 112 will deform as the valve opens/closes) configured to open or close the fluid flow path to allow a fluid substance to flow in the flow path (see par. [0033]); and
a pump (pump 114) configured to drive the fluid substance along the fluid flow path through the valve (check valve 113) and the flow meter (sensor 115) (see Fig. 3, par. [0037]).

Regarding claim 10, Caffey discloses the fluid delivery system of claim 7, wherein the flow meter (sensor 115) further comprises a molded non-conductive housing (parylene polymer housing, see par. [0034]), a heating element at least partially embedded in the housing (resistive heater, see par. [0035]), and a sensing element (sensor of sensor 115) at least partially embedded in the housing (see par. [0034]-[0035]).

Regarding claim 11, Caffey discloses the fluid delivery system of claim 7, further comprising a controller (system controller 134) in electrical communication with the flow meter (sensor 115), the valve (check valve 113), and the pump (pump 114) (see Fig. 4, par. [0039]-[0040]), the controller (system controller 134) configured to control operation of the substance delivery system (see par. [0039]-[0040]).

Regarding claim 12, Caffey discloses a fluid delivery system to deliver a biocompatible fluid (see Figs. 3-4) comprising:
a flow meter (sensor 115) positioned at a first location of a flow path (cannula 112) of a fluid substance (see Fig. 3), the flow meter (sensor 115) comprising a molded non-conductive housing (parylene polymer housing, see par. [0034]), a heating element (resistive heater, see par. [0035]) at least partially embedded in the housing and exposed to the flow path (see par. [0035]), and a sensing element (sensor of sensor 115) at least partially embedded in the housing and exposed to the flow path (see par. [0035]), 
wherein the heating element (resistive heater) is configured to transfer thermal energy to the fluid substance in the flow path (see par. [0035]), and the sensing element (sensor of sensor 115) is configured to transduce thermal energy from the flow path to an electrical signal (see par. [0035]).

Regarding claim 13, Caffey discloses the fluid delivery system of claim 12, wherein the heating element (resistive heater) and the sensing element (sensor of sensor 115) are arranged to contact the fluid substance during operation of the drug delivery system (see par. [0034]-[0035], sensor 115 may be the only material in contact with the fluid).

Regarding claim 14, Caffey discloses the fluid delivery system of claim 12, wherein the heating element (resistive heater) comprises a conductive plastic (see par. [0034]-[0035], sensor 115 is made of resistive parylene which is a conductive plastic), and the heating element (resistive heater) is disposed at least partially around a portion of the flow path (see Fig. 3).

Regarding claim 17, Caffey discloses the fluid delivery system of claim 12, further comprising a valve (check valve 113) positioned at a second location of the flow path of the fluid substance (see Fig. 3), the valve (check valve 113) configured to control the flow of the fluid substance along the flow path (see par. [0033], wherein the valve (check valve 113) comprises an actuator (opening/closing mechanism of check valve 113) including a deformable chamber (space of cannula 112 will deform as the valve opens/closes).

Regarding claim 20, Caffey discloses the fluid delivery system of claim 12, further comprising a controller (system controller 134) in electrical communication with the flow meter (sensor 115) (see Fig. 3, par. [0039]-[0040]), the controller (system controller 134) configured to control operation of the flow control system (see par. [0039]), wherein the controller (system controller 134) is configured to transmit current to the heating element (resistive heater) (see par. [0040]-[0041]), to receive a signal from the sensing element (sensor of sensor 115), and to determine at least one of a temperature and a flow rate based at least in part on the signal (see par. [0035] and [0040]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Saul et al. (US 2017/0021145 A1), as applied to claim 1 above, in view of Caffey et al. (US 2011/0060280 A1).
Regarding claim 4, Saul discloses the fluid delivery system of claim 1.  However, Saul fails to state a flow meter positioned at a second location of a flow path of a fluid substance, wherein the flow meter comprises a molded non-conductive housing, a heating element at least partially embedded in the housing, and a sensing element at least partially embedded in the housing.  
Caffey teaches a fluid delivery system (see Figs. 3-4) comprising a flow meter (sensor 115) positioned at a second location of a flow path of a fluid substance (see Fig. 3), wherein the flow meter (sensor 115) comprises a molded non-conductive housing (parylene polymer housing, see par. [0034]), a heating element (resistive heater, see par. [0035]) at least partially embedded in the housing (see par. [0035]), and a sensing element (sensor of sensor 115) at least partially embedded in the housing (see par. [0035]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid delivery system of Saul to include a flow meter as taught by Caffey in order to monitor and aid in controlling a flow rate of the flow path (see Caffey par. [0034] and [0040]).

Regarding claim 5, modified Saul teaches the fluid delivery system of claim 4 substantially as claimed.  However, modified Saul as modified above fails to state a pump configured to drive the fluid substance along the fluid flow path through the valve and the flow meter.
Caffey teaches a fluid delivery system (see Figs. 3-4) comprising a pump (pump 114) configured to drive the fluid substance along the fluid flow path through the valve (check valve 113) and the flow meter (sensor 115) (see Fig. 3, par. [0037]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Saul to include a pump as taught by Caffey in order to force the fluid through the fluid flow path (see Caffey par. [0037]).

Claims 8-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Caffey et al. (US 2011/0060280 A1), as applied to claims 7 and 17 above, in view of Saul et al. (US 2017/0021145 A1).
Regarding claim 8, Caffey discloses the fluid delivery system of claim 7.  However, Caffey fails to state wherein the valve comprises an electroosmotic (EO) pump.
Saul teaches a fluid delivery system (see Figs. 23A-B) wherein the valve (valve 2300) comprises an electroosmotic (EO) pump (electro osmotic pump 2335) (see par. [0085]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the valve of Caffey to comprise an EO pump as taught by Saul since Saul teaches that electro-osmotic pumps are one of several suitable pumping mechanisms to pump a working fluid through a valve (see Saul par. [0014] and [0087]).

Regarding claim 9, Caffey discloses the fluid delivery system of claim 7.  However, Caffey fails to state wherein the pump comprises an electroosmotic (EO) pump.
Saul teaches a fluid delivery system (see Figs. 23A-B) wherein the pump (electro osmotic pump 2335) comprises an electroosmotic (EO) pump (electro osmotic pump 2335) (see par. [0085]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the pump of Caffey to comprise an EO pump as taught by Saul since Saul teaches that electro-osmotic pumps are one of several suitable pumping mechanisms to pump a working fluid through a valve (see Saul par. [0014] and [0087]).

Regarding claim 18, Caffey discloses the fluid delivery system of claim 17.  However, Caffey fails to state wherein the valve comprises a gate positioned in the flow path, the gate configured to open in response to deformation of the deformable chamber thereby allowing the fluid substance to flow in the flow path.
Saul teaches a fluid delivery system (see Figs. 23A-B) wherein the valve (valve 2300) comprises a gate (see annotated Figs. 23A-B above) positioned in the flow path (see annotated Figs. 23A-B above), the gate (see annotated Figs. 23A-B above) configured to open in response to deformation of the deformable chamber (left compliant chamber 2328 in Figs. 23A-B) so as to allow the fluid substance to flow in the flow path (see par. [0085]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the valve of Caffey to include a gate as taught by Saul in order to provide a mechanism for opening and closing the valve and the fluid flow path (see Saul par. [0085]).

Regarding claim 19, Caffey discloses the fluid delivery system of claim 17.  However, Caffey fails to state wherein the actuator comprises an electroosmotic (EO) pump.
Saul teaches a fluid delivery system (see Figs. 23A-B) wherein the actuator (actuator of electro osmotic pump 2335) comprises an electroosmotic (EO) pump (electro osmotic pump 2335) (see par. [0085]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the actuator of Caffey to comprise an EO pump as taught by Saul since Saul teaches that electro-osmotic pumps are one of several suitable pumping mechanisms to pump a working fluid through a valve (see Saul par. [0014] and [0087]).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Caffey et al. (US 2011/0060280 A1), as applied to claim 12 above.
Regarding claim 15, Caffey discloses the fluid delivery system of claim 12, wherein the flow path (cannula 112) comprises a hole through the housing (housing of sensor 115, see Fig. 3).  However, Caffey is silent as to the hole having a diameter in a range from 0.5 mm to 1 mm.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to cause the system of Caffey to have a hole diameter in a range from 0.5 mm to 1 mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Caffey would not operate differently with the claimed diameter. Further, applicant places no criticality on the range claimed, indicating simply that the diameter “can” be within the claimed ranges (see Specification par. [0019] and [0057]).

Regarding claim 16, Caffey discloses the fluid delivery system of claim 12.  However, Caffey is silent as to whether a volume of the flow path in the flow meter is between 0.1 mm3 to 16 mm3.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to cause the system of Caffey to have a volume of the flow path in the flow meter between 0.1 mm3 to 16 mm3 since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Caffey would not operate differently with the claimed volume. Further, applicant places no criticality on the range claimed, indicating simply that the volume “can” be within the claimed ranges (see Specification par. [0022] and [0057]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783